Citation Nr: 1421069	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-38 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for residuals of a left great toe injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Appellant had Army National Guard service from April 1967 to August 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was previously before the Board in July 2012, when it was remanded for additional development.


FINDING OF FACT

The Appellant's current right ankle and left great toe disabilities are not causally related to right ankle and left great toe disabilities during his National Guard service. 


CONCLUSION OF LAW

Right ankle and left great toe disabilities were not incurred in or aggravated by the Appellant's service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Appellant was notified in a letter dated in December 2007 regarding the type of evidence necessary to establish his claim.  He was instructed on how to establish service connection.  The Appellant was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The letter notified the Appellant of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Appellant's service treatment records (STRs) and identified post-service (private) medical records.  Pursuant to the July 2012 Board remand, the Appellant underwent VA examinations of his right ankle and left great toe in August 2012.  The examination reports are adequate as the examiner considered the evidence of record and the reported history of the Appellant, conducted thorough examinations, noted all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The RO's actions have complied fully with the Board remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board concludes that VA's duties to the Appellant have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Appellant that reasonably affects the fairness of this adjudication.

Analysis

Initially, Board notes that it has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Applicable law provides that service connection will be granted if it is shown that the Appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with features capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  That notwithstanding, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 6 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

There is no controversy as to the fact that the Appellant is currently diagnosed with status post right ankle sprain, hallux valgus, contusion of the left great toe and degenerative joint disease of the left great toe.  Accordingly, the Appellant has current diagnoses for this claimed disabilities and the remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and whether there is medical evidence of a nexus or relationship between the current disabilities and the in-service disease or injury.

The STRs show that on separate occasions in July 1967, the Appellant was treated for a right ankle sprain after falling from a horizontal bar, and he dropped a tripod on his left foot and injured the left great toe.  X-rays of the right ankle and left great toe were negative.  At the time of discharge examination in late July 1967, the Appellant checked the appropriate boxes in a report of medical history to deny lameness, foot trouble and problems with his joints.  On examination, his feet and lower extremities were clinically evaluated as normal. 

There are no post service records of medical treatment for the right foot and/or left great toe until the early 2000's.  Private medical records show the Appellant sustained a right ankle injury in September 2002 as the result of a fall.  These records do not appear to reference any history of prior right ankle problems..  Right ankle X-ray showed a bony fragment off the tip of the medial malleolus and minimal overlying soft tissue swelling which may represent old trauma and acute injury could not be entirely excluded.  These records are silent for right great toe complaints or treatment.  

Statements from the Appellant and his family collectively report that he has experienced right ankle and left great toe impairment since his in-service injuries.  

[Notably, in a January 2008 statement, the Appellant notes that it was his left ankle that was injured during service.  He submitted a photograph showing the left ankle in a cast.  It is not inappropriate to correct errors with regard to inadvertent misdesignations of "right" or "left" as required.  See Gifford v. Brown, 6 Vet. App. 269 (1994).  However, as discussed herein, any misdesignation is not crucial to the determination of this appeal as only one ankle was injured in service (it is not claimed otherwise).]

On August 2012 VA examination, X-ray studies showed degenerative changes and likely post traumatic changes involving the right ankle and degenerative changes of the left and right great toes.  After examination of the Appellant and review of his medical records, the examiner noted the Appellant's right ankle and left great toe injuries in service (when X-rays indicated no fracture to the right ankle) and his presenting to an orthopedist 35 years later with a right ankle injury after falling in the attic (when findings potentially but not conclusively suggested an old medial malleolus fracture).  The examiner opined that there is no nexus or ongoing chronicity that the ankle injury in 1967 is related to the injury in 2002 and the Appellant's right ankle condition 35 years later (there is no evidence indicating that the potentially old fracture that appeared on the right ankle X-ray was related to the 1967 incident).  Similarly, regarding the left great toe, the examiner opined that there is no chronicity or nexus between the Appellant's current great toe condition and his 1967 injury.  The examiner noted left great toe pain related to gout and degeneration in the left great toe similar to that found in the right great toe (which was not injured in service.)

While acknowledging the Appellant's in-service right ankle and left great toe injuries and statements from him and his family that he has experienced right ankle and left great toe impairment since his in-service injuries, the August 2012 VA examiner was unable to link such complaints to the Appellant's current degenerative changes of the right ankle and left great toe.  The VA examiner noted that the Appellant injured his right ankle and left great toe in service and received treatment, but also noted the 35 year gap between such treatment in service and the Appellant's current right ankle and left great toe disabilities.  The VA examiner opined that there is no chronicity or nexus between the Appellant's current right ankle and left great toe disabilities and his 1967 injuries.

Although the STRs show that the Appellant sustained right ankle and left great toe injuries in service; the probative evidence of record shows that these injuries resolved with no residual disability.  The record shows no chronic right ankle or left great toe disability during service.  The earliest evidence of a right ankle disability after the 1967 injury is in September 2002.  The August 2012 VA examiner (with fully knowledge of the 1967 injury and the Appellant's assertions) was unable to link the Appellant's right ankle and left great toe injuries in service to his current right ankle and left great toe disorders.  The Board finds this opinion to per highly probative and supported by the overall evidence of record.

The August 2012 VA examination report notes the earliest post-service evidence of the Appellant's right ankle complaints was in 2002, after he had fallen in the attic and injured his right ankle.  Further, post service treatment records do not show a left great toe disability until degenerative changes were shown on X-ray study in connection with the August 2012 VA examination.  The Board acknowledges that post-service x-rays showed questionable evidence of a prior fracture, the contemporaneous x-rays in service did not.  This is highly significant and was noted by the VA examiner in reaching the negative nexus opinion. 

The Board acknowledges the Appellant's statements regarding having right ankle and left great toe problems since the 1967 injuries.  However, such assertions are of diminished credibility when viewed against the overall record.  The Appellant denied foot problems at the time of his discharge examination in late 1967, suggesting that he was not having any continuing problems.  It is also significant that the lower extremities and feet were clinically evaluated as normal at that time by medical personnel.  The Board also notes the long period of time after service with no medical treatment for the disabilities in question.  It is also worth noting that the Appellant did not report any prior ankle problems to medical personnel in 2002 when he sought treatment after a fall.  The Board has also considered the statements from family members.  However, the credibility of these statements must be viewed as also diminished given the same inconsistencies with the other evidence of record.  

Finally, there is no competent evidence of an etiological link between the Appellant's current right ankle and left great toe disabilities and his service.  The August 2012 examiner opined that there is no chronicity or nexus between the Appellant's current right ankle and left great toe disabilities and his 1967 injuries, and included a persuasive rationale citing the pertinent facts and evidence.  The examiner's opinion is probative evidence which is not contradicted by any other competent evidence in this case.

In the absence of credible evidence of onset of symptoms in service and continuity since, the question of whether any chronic right ankle and/or left great toe disability may somehow be related to remote service is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  The only medical evidence in the record that addresses the etiology of the Appellant's right ankle and left great toe disabilities, the opinion of the August 2012 VA examiner, is against the Appellant's claims.  The provider is a medical professional (who is competent to offer it); the opinion reflects familiarity with the entire record, and is accompanied by a rationale that refers to accurate factual data.  It is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive.  The opinions by and on behalf of the Appellant regarding the etiology of his right ankle and left great toe disabilities (relating them to service) are not competent evidence.  The lay statements do not cite to supporting medical opinion or clinical or medical treatise evidence.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Appellant's claims of service connection for a right ankle and/or left great toe disability.  Hence, the appeal in these matters must be denied.


ORDER

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


